TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00777-CV


                                  Olivia Overturf, Appellant

                                               v.

                                    Robert Garcia, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-06-001047, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Olivia Overturf appeals from the trial court’s September 27, 2018 final order

rendered on Robert Garcia’s petition to modify the parent-child relationship. The order appointed

Garcia sole managing conservator of the parties’ son, B.M.G., who was born on November 1,

2001. However, because B.M.G. recently reached the age of majority, there is no longer a

live controversy, rendering Overturf’s appeal moot. See In re E.H., No. 02-07-343-CV, 2008
WL 2404490, at *1 (Tex. App.—Fort Worth June 12, 2008, no pet.) (mem. op.); Ngo v. Ngo,

133 S.W.3d 688, 691 (Tex. App.—Corpus Christi 2003, no pet.); see also Williams v. Lara,

52 S.W.3d 171, 184 (Tex. 2001) (justiciable controversy must exist between parties at every stage

of legal proceedings, including appeal).

               Accordingly, we dismiss this appeal as moot.
                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed as Moot

Filed: December 6, 2019




                                                2